UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported):July 30, 2010 SWK HOLDINGS CORPORATION (Exact Name of the Registrant as Specified in Its Charter) Delaware (State or Other Jurisdiction of Incorporation) 000-27163 77-0435679 (Commission File Number) (IRS Employer Identification No.) 5314 River Run Drive, Suite 350, Provo, UT (Address of Principal Executive Offices) (Zip Code) (801) 805-1301 (Registrant’s Telephone Number, Including Area Code) (Former Name or Former Address, If Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07 Submission of Matters to a Vote of Security Holders SWK Holdings Corporation (the “Company”) held its 2010 annual meeting of stockholders on July 30, 2010.At the meeting, the Company’s stockholders elected William Clifford and Michael Margolis as Class II and Class III directors, respectively.Additionally, stockholders voted to recommend that the Company retain all of its cash (and cash equivalents, if any) for the purpose of investing in or acquiring control of one or more operating businesses. 1. Election of Directors Nominee For Withhold Authority Broker Non-Votes William Clifford (Class II) Michael Margolis (Class III) 2. Retention of Cash For Against Abstain SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. SWK HOLDINGS CORPORATION By: /s/Paul Burgon Paul Burgon Interim Chief Financial Officer Date: August 2, 2010
